Citation Nr: 1035378	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-24 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to an initial compensable evaluation for 
residual scarring of a right thumb laceration.

2.	Entitlement to an initial evaluation in excess of 10 
percent for neuropathy of the right thumb. 

3.	Entitlement to an earlier effective date for the grant of 
service connection for neuropathy of the right thumb.


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel





INTRODUCTION

The appellant served on active duty from January 1980 to March 
1983.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issues of a higher initial evaluation for right thumb 
neuropathy and an earlier effective date for the grant of service 
connection for right thumb neuropathy are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's residual scarring of a right thumb laceration is 
manifested by no more than a painless scar of 4 centimeters in 
length that is superficial, stable, has no inflammation, and is 
well healed.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the 
residual scarring of a right thumb laceration are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5228 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to 
the Veteran in August 2007.  That letter advised the Veteran of 
the information necessary to substantiate his claim, and of his 
and VA's respective obligations for obtaining specified types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b).  This letter also advised the Veteran of 
how disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The Veteran was afforded a medical examination in April 2010 in 
order to determine the severity of his right thumb scarring.  
This opinion was rendered by a medical professional following a 
thorough examination and interview of the appellant and review of 
the claims file.  The examiner obtained an accurate history and 
listened to the appellant's assertions.  The examiner laid a 
factual foundation and reasoned basis for the conclusions that 
were reached.

There is no objective evidence indicating that there has been a 
material change in the severity of the appellant's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
Therefore, the Board finds that the examination is adequate.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.
Increased Rating

The appellant contends that he is entitled to a compensable 
rating for residual scarring of the right thumb laceration.  For 
the reasons that follow, the Board concludes that an increased 
rating is not warranted at any point during the appeal period.

The Board notes that in May 2010 the Veteran was awarded a 
separate 10 percent evaluation for mild neuropathy of the right 
thumb, which is also the result of the right thumb injury.  
However, the Board wishes to clarify that this appeal and 
decision only relate to the November 2007 rating decision where 
the Veteran was awarded a zero percent evaluation for the 
residual scarring of a right thumb laceration.  The Veteran's 
claims for a higher initial evaluation and earlier effective date 
for neuropathy of the right thumb are addressed in the REMAND 
section below.

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was possible 
for a Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Initially, the Board notes that 38 C.F.R. § 4.118 was amended 
during the pendency of this appeal.  73 Fed. Reg. 54,708- 54,712 
(October 23, 2008).  However, the Board observes the amended 
criteria are only applicable to "applications for benefits 
received by VA on or after October 23, 2008."  Id. at 54,708.  
Thus, there is no impact on the Veteran's current claim for 
benefits, which was received by VA in May 2007.

The appellant's disability has been rated as zero percent 
disabling under Diagnostic Code 7805-5228.  In the selection of 
code numbers assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition on 
the basis of which the rating is determined.  With diseases, 
preference is to be given to the number assigned to the disease 
itself; if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition will 
be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2009).  The 
hyphenated diagnostic code in this case therefore indicates that 
the residuals of a right thumb laceration is the service-
connected disorder and limitation of function due to scarring is 
the predominant residual condition.

Under this section, scars are rated under the Diagnostic Code for 
limitation of function of the affected part.  For the thumb, a 
zero percent evaluation is granted where there is a gap of less 
than 1 inch (2.5 cm.) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a 
(2008), Diagnostic Code 5228.

The most recent VA examination in April 2010 for the Veteran's 
scar showed the Veteran had a scar, measuring 0.2 x 4 
centimeters, which was not painful on examination.  There was no 
adherence to the underlying tissue, meaning the scar was 
superficial and the examiner also noted the scar was stable, as 
there were no signs of skin breakdown.  The examiner further 
noted there was no inflammation, edema, or keloid formation.  The 
scar also had no other disabling effects, but was slightly 
hypopigmented.  The examiner ultimately diagnosed it as a well 
healed scar of the right thumb.

As the scar is not creating any limitation of function, the Board 
finds an evaluation greater than zero percent cannot be granted 
for this claim.

The Board observes that a higher rating is not warranted because 
the competent evidence of record does not demonstrate that the 
Veteran's symptomatology most closely approximates a 10 percent 
evaluation or higher.  For limitation of function of the thumb, a 
10 percent evaluation is granted where there is a gap of 1 to 2 
inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.  38 C.F.R. 
§ 4.71a (2008), Diagnostic Code 5228.

As noted above, the April 2010 VA examination reported that the 
Veteran had a well healed scar of the right thumb.  There is no 
report of any gap between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers.  There is also no other 
competent evidence that the residual scarring of a right thumb 
laceration have caused the Veteran limitation of function.  As 
there is no competent evidence that the residual scarring of a 
right thumb laceration have caused limitation of function, the 
Board finds a compensable evaluation is not warranted under 
Diagnostic Code 5228.

The Board has considered other potentially applicable Diagnostic 
Codes.  Diagnostic Code 7800 pertains to scars located on the 
head, face, or neck.  38 C.F.R. § 4.118 (2008).  The Diagnostic 
Code 7801 provided ratings for scars, other than on the head, 
face, or neck, that are deep or that cause limited motion and 
covers an area of at least 6 square inches.  Under Diagnostic 
Code 7802, a maximum 10 percent evaluation is warranted where a 
scar covers an area or area of 144 square inches (929 square 
centimeters).  Id.

Also potentially applicable to the Veteran's claim is Diagnostic 
Code 7803, pertaining to scars which are superficial and 
unstable.  Id.  A superficial scar is one not associated with 
underlying soft tissue damage.  Id.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of skin 
over the scar.  A maximum of 10 percent is warranted if the scar 
is superficial and unstable.  Id.

The Board has also considered Diagnostic Code 7804 which relates 
to scars which are superficial and painful on examination.  Under 
Diagnostic Code 7804, 10 percent is the maximum percentage which 
can be granted.  Id.

According to the Veteran's service treatment records and the 
April 2010 VA examination report, the appellant's scar is not on 
the head, face or neck and does not have an area of at least 6 
square inches, much less 144 square inches.  The scar is also 
stable and not painful on examination.  A compensable evaluation 
for the residual scarring of a right thumb laceration is not 
warranted under Diagnostic Codes 7800-7804.

Accordingly, the Board concludes that the preponderance of the 
evidence is against the assignment of a compensable evaluation 
for residual scarring of a right thumb laceration at any point in 
the appeal period and the benefit of the doubt rule does not 
apply.  See 38 U.S.C.A. § 5107 (West 2002); see also Fenderson, 
supra.

The Board acknowledges the Veteran's contentions that the 
residual scarring of his right thumb laceration warrants a 
compensable evaluation.  However, in determining the actual 
degree of disability, an objective examination is more probative 
of the degree of the Veteran's impairment.  Furthermore, the 
opinions and observations of the Veteran alone cannot meet the 
burden imposed by the rating criteria under 38 C.F.R. § 4.118 
with respect to determining the severity of the residual scarring 
of his right thumb laceration.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) and (2) (2009).

Overall, the Board concludes that the evidence discussed above 
supports no more than a zero percent rating for the residual 
scarring of a right thumb laceration.  In reaching its decision, 
the Board considered the benefit-of-the-doubt rule.  However, the 
preponderance of the evidence is against an evaluation higher 
than zero percent, and therefore, does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's disabilities on 
appeal with the established criteria found in the rating schedule 
for these disabilities show that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disabilities are inadequate (which it 
manifestly is not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The record does not show that the Veteran has required 
frequent, or any, hospitalizations for the residual scarring of a 
right thumb laceration.  Additionally, there is not shown to be 
evidence of marked interference with employment due to the 
residual scarring of a right thumb laceration.

The Veteran has a well healed scar on his right thumb as the 
result of a right thumb laceration suffered in-service.  As noted 
above, any functional limitation is already contemplated in the 
ratings currently assigned.  There is no evidence in the medical 
records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the 
Veteran's disability causes impairment over and above that which 
is contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral of 
this case for extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.




ORDER

Entitlement to an initial compensable evaluation for residual 
scarring of the right thumb is denied.


REMAND

The RO granted service connection for mild neuropathy of the 
right thumb in a May 2010 rating decision.  The Veteran then 
submitted a timely notice of disagreement (NOD) in May 2010, 
indicating he wanted an earlier effective date for the grant of 
service connection for neuropathy of the right thumb, and a 
higher initial rating.  See 38 C.F.R. § 20.305 (2009).  The RO 
has not issued a statement of the case (SOC) to the Veteran which 
addresses his NOD.  The United States Court of Appeals for 
Veterans Claims (Court) has made it clear that the proper course 
of action when a timely notice of disagreement has been filed is 
to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 
238 (1999).  Appropriate action, including issuance of a 
statement of the case, is now necessary with regard to this 
issue.  38 C.F.R. § 19.26 (2009).  The Veteran will then have the 
opportunity to file a timely substantive appeal if he wishes to 
complete an appeal.

Accordingly, the case is REMANDED for the following action:

1.	Issue a statement of the case with respect 
to the issues of entitlement to an earlier 
effective date for the grant of service 
connection for neuropathy of the right 
thumb, and a higher initial evaluation for 
neuropathy of the right thumb.  All 
appropriate appellate procedures should 
then be followed.  The Veteran should be 
advised that he must complete his appeal 
of this issue by filing a timely 
substantive appeal following the issuance 
of a statement of the case.

2.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


